Citation Nr: 1533187	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1956 to August 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, this matter was remanded for development (by a Veterans Law Judge other than the undersigned) and in November 2014 it was again remanded for development (by the undersigned).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to a disease, event, or injury therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.   38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA audiological evaluation in July 2010, and pursuant to the Board's February 2014 and November 2014 remand instructions, obtained addendum opinions dated in February 2014 and March 2015.  The Board finds that the report of this examination and the addendum opinions are adequate for rating purposes as the examination included all necessary findings, and the opinions reflect familiarity with the record and include rationale with citation to supporting factual data.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the RO's actions have substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic diseases (including SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).   

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his bilateral hearing loss was caused by noise trauma in service.  His DD Form-214 reflects that his military occupational specialty (MOS) was aircraft engine mechanic apprentice; it is not in dispute that by virtue of duties in service he was exposed to hazardous levels of noise therein.  

On January 1956 service enlistment examination, the Veteran's whispered voice hearing acuity was 15/15 in each ear.  On August 1958 service separation examination, his whispered voice hearing acuity was again 15/15 in each ear.

On September 2008 private audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
45
55
80
80
L
45
65
90
100

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 68 percent in the left ear.  Bilateral SNHL was diagnosed.

On July 2010 VA audiological examination, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
35
50
60
65
L
25
55
70
100

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 76 percent in the left.  The diagnosis was moderate bilateral SNHL.  The Veteran reported exposure to aircraft noise in service and civilian acoustic trauma spanning from 1963 to 2007 while working at an Air Force base and at a Naval Air station.  The examiner opined that the Veteran's current hearing loss is less likely than not due to noise exposure in service since he was exposed to acoustic trauma for 37 years working near flight lines, tarmacs, and cargo services at airports, and had a significant history of recreational noise exposure.

In an April 2014 addendum opinion offered pursuant to the Board's February 2014 remand, the provider opined that, without a valid hearing test at service separation, it was impossible to know if the Veteran's hearing disability is related to excessive noise in service.  He opined [nonetheless] that it is less likely that the Veteran's hearing loss is due to military service and is more likely related to civilian occupational noise exposure.

In a March 2015 addendum opinion secured pursuant to the Board's November 2014 remand (because there was not compliance with the initial remand instruction) the provider noted the Veteran's assertion that his hearing loss began in service, and that the whispered voice test during service was not a valid test and that there are no other means to determine hearing loss onset.  The provider also noted that there is no clinical evidence supporting or countering  the Veteran's assertion [of onset of hearing loss in service], and opined that civilian occupational noise exposure (for nearly 40 years) is the most likely etiology for his hearing loss.

It is not in dispute that the Veteran has bilateral hearing loss.  It is also not in dispute that by virtue of his MOS he was exposed to some level of noise in service.  What he must still show to substantiate his claim of service connection is that there is a nexus between the claimed disability and his service/exposure to noise trauma therein.

The Board notes that while the Veteran is competent to observe he has difficulty hearing, a hearing loss disability must be established by diagnostic testing (audiometry).  See 38 C.F.R. § 3.385.  Hearing loss was not found on separation from service, and the Veteran did not report difficulty hearing at the time.  A hearing loss disability (as defined by regulation) was first documented by evidence in the record nearly 50 years after service (in September 2008).  Such a lengthy postservice interval before the initial clinical documentation of a hearing loss disability is probative evidence weighing against a nexus between the current hearing loss disability and service/noise exposure therein.  Any suggestion by the Veteran that he has had a hearing loss disability continuously since service is simply not credible; it is not plausible that a person with noted hearing loss would not have reported it to a medical provider for 50 years.  Significantly, his postservice occupations included exposure to noise trauma (and perhaps even monitoring for hearing loss, although that is not shown by the record).  Consequently, service connection for a hearing loss disability on the basis it became manifest in service and is shown to have persisted since is not warranted.  As SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) likewise is not warranted.

The analysis turns to whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  In the absence of evidence of onset in service and continuity of manifestations thereafter, whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  The Veteran's lay statements relating his hearing loss to noise trauma in service are bare expressions of lay opinion, and have no probative value.  

The competent medical evidence is against the Veteran's claim.  In separate July 2010, April 2014, and March 2014 opinions, the examiner opined that the Veteran's hearing loss is less likely related to service and more likely related to his almost 40 years of civilian occupational noise exposure.  The Board finds these opinions to be the most probative evidence in this matter, and persuasive.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service/noise trauma therein.  Hence, the appeal in this matter must be denied.

ORDER

The appeal seeking service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


